        Case 1:19-cv-05753-ELR Document 21 Filed 09/11/20 Page 1 of 3




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

IOU CENTRAL, INC.,              *
                                *
        Plaintiff,              *
                                *
    v.                          *                     1:19-CV-05753-ELR
                                *
BEAU DUGGAN BAKER, et al.,      *
                                *
        Defendants.             *
                                *
                           _________

                                    ORDER
                                    _________

      Plaintiff filed its Complaint in this case on December 22, 2019.

Compl. [Doc. 1]. For approximately four (4) months, Plaintiff took no further

activity of record, and did not show that it perfected service on either Defendant.

The Court issued a Show Cause Order on April 16, 2020, requiring Plaintiff to show

cause as to why its claims should not be dismissed for failure to prosecute within

twenty-one (21) days. [Doc. 6]. Twenty-two (22) days later, Plaintiff filed an

unopposed motion for leave to file its returns of service. [Doc. 11]. The returns of

service reflect that Plaintiff served both Defendants on April 25, 2020, in excess of

the ninety (90)-day period provided by Rule 4(m). [See Docs. 9–10]; see also FED.

R. CIV. P. 4(m) (“If a defendant is not served within 90 days after the complaint is

filed, the court—on motion or on its own after notice to the plaintiff—must dismiss
         Case 1:19-cv-05753-ELR Document 21 Filed 09/11/20 Page 2 of 3




the action without prejudice against that defendant or order that service be made

within a specified time. But if the plaintiff shows good cause for the failure, the court

must extend the time for service for an appropriate period.”). Nevertheless, the

Court granted Plaintiff’s unopposed motion for leave to file the returns of service

and discharged its Show Cause Order. [Doc. 14].

      On May 30, 2020, Plaintiff moved for a Clerk’s entry of default against both

Defendants, neither of whom have appeared in the action to date. [Doc. 13]. The

Clerk entered default against Defendants the next day, June 1, 2020. Once again,

multiple months passed, but Plaintiff did not move for default judgment or take any

other action in this case.

      Thus, on September 1, 2020, the Court entered a second Show Cause Order,

requiring Plaintiff to show cause within five (5) days as to why this case should not

be dismissed for want of prosecution. [Doc. 18]. On September 8, 2020, Plaintiff

filed its response to the second Show Cause Order, requesting five (5) additional

days to move for default judgment. [Doc. 20]. The Court is not inclined to grant

this request for two (2) reasons: (1) Plaintiff has had since June 1, 2020, to file a

motion for default judgment against Defendants; and (2) Plaintiff has demonstrated

repeated untimeliness in this matter.

      In its second Show Cause Order, the Court provided Plaintiff notice that its

claims could be subject to dismissal for want of prosecution. [Doc. 18]. The Court


                                           2
        Case 1:19-cv-05753-ELR Document 21 Filed 09/11/20 Page 3 of 3




also provided Plaintiff an opportunity to be heard by its response. [Id.] However,

upon review, the Court finds that Plaintiff’s response does not show cause as to why

its claims should not be dismissed. [See Doc. 20].

      A district court may dismiss a case sua sponte under two possible
      sources of authority: (1) Federal Rule of Civil Procedure 41(b), which
      permits dismissal for failure “to prosecute or to comply with the Federal
      Rules of Civil Procedure or any order of court,” and (2) the court’s
      inherent power to issue orders necessary to efficiently manage [its]
      docket[].

Moskovits v. Aldridge Pite, LLP, 677 F. App’x 510, 515 n.6 (11th Cir. 2017)

(internal citations omitted and alteration adopted); see also Goforth v. Owens, 766

F.2d 1533, 1535 (11th Cir. 1985) (“The court’s power to dismiss is an inherent aspect

of its authority to enforce its orders and insure prompt disposition of lawsuits.”).

      Pursuant to this authority, the Court finds that sua sponte dismissal of this

case is warranted. Accordingly, the Court DISMISSES WITHOUT PREJUDICE

this action and DIRECTS the Clerk to close this case.

      SO ORDERED, this 11th day of September, 2020.



                                               ______________________
                                               Eleanor L. Ross
                                               United States District Judge
                                               Northern District of Georgia




                                           3
